Let me first convey to you, Sir, my delegation’s and my
own congratulations on your election as President of the
General Assembly. Your appointment to preside over the
Assembly at such an important session constitutes a
recognition not only of your personal abilities but also of
the important international role that Portugal plays on the
international stage.
As we commemorate half a century of the existence
of the United Nations, we do so with renewed hopes for
the purposes and principles of the Organization, and we
wish to reaffirm our country’s commitment to it.
The major processes taking place in the modern
world have transcended national borders and taken strong
root in the multilateral sphere. Like never before in the
history of humankind, the solution of the problems of the
peace and security of States and the people inhabiting
them, as well as the protection of the individual, his
welfare and his environment, depend more on collective
decisions and action than on any one country. Our
multilateral system may still have major defects and
shortcomings, but there is no replacement that has the
political legitimacy of the United Nations to take up the
challenges facing us as we approach a new millennium.
Hence, it is important, during this session of the
Assembly, to engage in a broad debate on the functioning
of our system, in order both to adapt its objectives to the
new realities and to introduce far-reaching changes in the
structures of the Organization, which were designed to
meet the challenges of a post-war world that no longer
exists.
My country aspires to occupy a seat in the Security
Council as a non-permanent member in 1996 and 1997.
From this rostrum I wish to express our gratitude for the
unanimous endorsement we have received from the Latin
American and Caribbean Group, as well as for the
support to be provided by other countries of the United
Nations in the election, which is to be conducted at this
session of the General Assembly.
Chile is in a position to assume this responsibility
and contribute to the search for the consensuses required
to strengthen the Organization and make its decisions
really effective. We shall do so on the basis of our
17


principles of international policy, seeking always to reflect
the views and interests of the region we wish to represent.
We believe that the primary objective of a security
policy is to reduce the insecurity of the international
community as a whole, of its Member States and of
individuals, families and the communities in which they
live. Helping to reduce these insecurities is the main task of
the United Nations.
We are experiencing the combined effects of the
ending of the cold war and of the process of increasing
globalization. Both have positive consequences in the
economic and political spheres, but at the same time they
face us with new situations and uncertainties.
The fear of the nuclear destruction that might have
resulted from the world-wide ideological confrontation
between the major Powers has disappeared, and the Treaty
on the Non-Proliferation of Nuclear Weapons (NPT), to
which Chile is now a party, has been indefinitely extended.
Nevertheless, the nuclear Powers and those aspiring to
that status still do not acknowledge that the very existence
of nuclear weapons capable of destroying mankind is a
source of insecurity for us all. To believe that nuclear
weapons confer greater security on the State that possesses
them is an illusion. What they produce is profound unease
in other nations and in the population of the nuclear-
weapon State itself in the face of the possibility that the
weapons, in an escalation of folly, might end up being
used.
The renewal of nuclear tests by certain Powers —
precisely at a time when, in the wake of the recent
Conference on the Treaty on the Non-Proliferation of
Nuclear Weapons, there should have been a moratorium on
such tests so that a definitive test-ban treaty could be
prepared — shows insensitivity in this regard. Nevertheless,
China and France, countries for which we profess respect
and friendship, have opted to continue such tests. We
condemn their attitude, and we see this as a clear setback
for the cause of disarmament and non-proliferation of
nuclear weapons, which we all claim to share.
For Chile, France’s decision to renew its nuclear tests
on Mururoa Atoll, in the Pacific Ocean, is of particular
concern. As a Pacific country and a member of the Asia-
Pacific Economic Cooperation Council (APEC), has
categorically condemned those tests, and President Frei has
made our opinion known to President Chirac.
We are concerned lest the South Pacific region, in
which Chile has vital interests, should become a zone in
which it is regarded as legitimate to engage in activities
that are unthinkable in other parts of the world. We wish
to state clearly our willingness to work together with
other States of the region to prevent the proliferation,
emplacement, transit or testing of nuclear weapons and
other radioactive materials in that region and throughout
the world.
On the other hand, we appreciate the positive
attitude of those nuclear Powers that have declared and
maintained unilateral moratoriums. Chile, along with other
countries, believes that the General Assembly should take
a stand on this issue in order to promote an immediate
moratorium on all nuclear tests, as proposed by the Heads
of State of the Rio Group and the States parties to the
Treaties of Tlatelolco and Rarotonga at their recent
meeting.
The end of the cold war has given rise to a genuine
ideological decolonization that has opened the way for
greater freedom and democracy in various regions of the
world. Nevertheless, the hope that this change would lead
to a more peaceful world has been thwarted. The new
world disorder has encouraged the development of ethnic,
religious, cultural or simply group differences. The former
Yugoslavia, Rwanda and Somalia remind us that hatred
that still festers in various parts of our world.
People rightly look to the United Nations to bring its
political and moral weight to bear in helping prevent such
atrocities. Consent to barbarism in any part of the world
weakens the moral fibre of all human beings. That is one
of the great lessons of the cold war; after the overthrow
of fascism, the world also had an opportunity to expand
democracy and freedom.
Nevertheless, the systematic abuse of human rights
which tactical allies were allowed to engage in, and which
also characterized the Soviet Union and its areas of
influence, reduced the ethical quality of the world
inherited after the ending of the cold war. What alarms us
today was just yesterday promoted or consented to for
“reasons of State”.
Thus, the promotion of human rights, freedom and
democracy cannot be seen as unwarranted interference in
other people’s affairs. There cannot be political, cultural,
ethnic or religious reasons for trampling on human
dignity. This is the core of the emerging international
18


humanitarian law which Chile regards as a cornerstone of
the world order for the twenty-first century.
In addition, the need to promote the security of the
individual has recently acquired particular prominence. The
main factors that today affect such security are
unemployment, hunger, poverty, marginalization, crime and
discrimination on grounds of class, sex, religion, culture or
ethnic origin. People are demanding to be included in a
process of development which affords opportunity, and
asking that shared progress should ensure increased equality
for all. Societies today are aware that social polarization is
becoming their main source of uncertainty.
The world economy also recognizes this fact. As
President Eduardo Frei has said:
“We know today that there can be no stable
investment in unstable societies, and that economic
prosperity cannot prosper amidst human insecurity. On
the contrary, it is becoming increasingly apparent that
one of the main sources of growth and development
for the future is, in all countries, the incorporation of
today’s marginalized people into the worldwide
production system that is coming into being.”
Heads of State and Government from all parts of the
world ratified these views at the World Summit for Social
Development, when they stated:
“We acknowledge that the people of the world
have shown in different ways an urgent need to
address profound social problems, especially poverty,
unemployment and social exclusion, that affect every
country. It is our task to attack both their underlying
and structural causes and their distressing
consequences in order to reduce uncertainty and
insecurity in the life of people.” (A/CONF.166/9,
annex I to resolution 1, para. 2)
The same problems stemming from the processes of
globalization and internationalization have led to the
emergence of a new set of problems relating to security.
These include the corrosive influence of drug production
and consumption, and the corrupting effect of the
movements of vast amounts of money that this traffic
involves; the degradation of the environment, from its
global impact on the ozone layer to its local effect on the
health of children and the elderly; the large international
migrations resulting from insecurity in the countries of
origin; the expansion of international terrorism; and the
increase in transmissible diseases such as AIDS.
One immediate conclusion emerges: there is no
substitute for the multilateral system to tackle this
interrelated set of problems. The areas for purely national
action are shrinking, while the need for international
agreements and understandings is growing on a daily
basis.
Another important conclusion is that to deal with
this multifaceted constellation of problems, we need to
make use of the United Nations system as a whole. If we
want to resolve the problems of security, as they are
experienced by people and as we have described them
here, not only the Security Council, but also the General
Assembly, the Economic and Social Council and the
specialized programmes and agencies have a vital role to
play. We must give them greater responsibilities in
relation to these issues.
In this context, I wish to outline a number of general
principles by which our activity in the Security Council
will be guided. We shall:
First, focus on preventive diplomacy and on peaceful
settlement of disputes in accordance with Chapter VI
in order to reduce to the minimum the use of force,
in accordance with Chapter VII of the Charter.
Secondly, promote confidence-building measures and
regional solutions based on the capacity for action of
countries in the region; the regional option can be
effective, as the case of Latin America is
demonstrating, and should precede and complement
recourse to the Security Council.
Thirdly, always maintain a special concern for the
victims of the conflicts dealt with by the Council,
encouraging the fullest use of humanitarian law.
Fourthly, protect, in cases where sanctions have to
be applied, the interests and needs of the most
disadvantaged sectors of society; we do not believe
in unilateral sanctions or in sanctions that ultimately
hit only the weakest.
Fifthly, promote greater transparency in the
procedures and decisions of the Council, so that the
other States Members of the United Nations, civil
society and public opinion at large can exercise
democratic oversight over its actions; the more
widely the complexities of the issues it deals with
are known and understood, the greater the support
for its work will be.
19


Sixthly, monitor the growing cost of peace-keeping
operations with a view to rationalizing use of the
available resources and making them more efficient.
We believe that one of the essential tasks for the
United Nations in striving to attain the goal of increasing
global stability is to promote the progressive establishment
in various parts of the world of regional zones of peace and
cooperation that is, geographical areas, defined by the
participants themselves, in which are applied agreed rules
for coexistence and the strengthening of peace and security.
The United Nations has already declared the Indian
Ocean and the South Atlantic to be zones of peace. The
same objective has been pursued by the Treaties of
Tlatelolco and Rarotonga in relation to nuclear weapons in
Latin America and the Caribbean and in the South Pacific.
We need to draw the main lessons from the benefits and
limitations of the experience they afford.
It is important to stress that the ending of the cold war
leaves the concept of a zone of peace devoid of any
ideological implication and makes it possible to
acknowledge its practical usefulness. The Government of
Chile considers that many regions, including ours, are in a
position to follow this example. We intend to request the
Secretary-General to engage in consultations with the
Governments of United Nations Member States regarding
the interest in and possibilities of promoting zones of peace
in various regions of the world and to report thereon to the
General Assembly next year.
If we wish to make an effective response to the
challenges we face, we need to improve the
representativeness and efficiency of our Organization. This
Assembly will also have to discuss important aspects
relating to the reform of the system in these two directions.
Chile shares the view of many other countries
regarding the need to restructure the Security Council to
make it more representative. That entails bringing in as new
permanent members countries which over the past 50 years
have acquired much greater weight than they had when the
Second World War ended.
The new realities of the international system have not
affected only the developed world. Other regions have
increased their influence in a world which — although
“globalized” — is still extremely diverse.
While maintaining its capacity for rapid
decision-making, which implies a small number of
members, the Security Council needs to be expanded to
take all these factors into account. That will mean making
the present categories of membership more flexible, while
always maintaining geographical balance.
Of course, we agree with all the countries of Latin
America and the Caribbean that any expansion of the
Council should provide for an increase in the
representation of our region, which in recent decades has
acquired a greater international presence and has shown
itself always ready to undertake responsibilities in the
strengthening of international security.
Nevertheless, the reform needed in the United
Nations goes far beyond the Security Council. Important
reforms also remain to be carried out in the economic and
social sphere, through which it will be possible to
promote greater efficiency in the discharge of the major
tasks of eliminating poverty, protecting the most
disadvantaged social groups, creating employment,
protecting the environment and strengthening free trade.
In these and other areas, we also expect important
initiatives from this Assembly.
Finally, the financial situation of the United Nations
has been a cause of concern to us all. This situation is
largely due to the many additional tasks the Organization
has had to take on in recent times. But we share the idea
that, rather than endlessly increasing contributions, it is
important to take up the urgent task of rationalizing
expenditure and setting adequate priorities for our
activities. We greatly value the initiatives the Secretary-
General has been taking in this direction, and we assure
him of our full support in his efforts to adapt our
Organization to the new realities.
Over the past 10 years, Latin America has
undergone far-reaching structural changes in the direction
of democracy, respect for human rights and economic
reform. Now we are also making an effort to attack the
major problems of poverty and inequality that blight us,
and to eliminate once and for all the scourges of drug
trafficking and corruption.
Chile, as an integral part of the community of Latin
America and the Caribbean, is a country of social peace
and continuing development. Our economy has
experienced sustained growth rates and our country is
determined to consolidate the democratic process and
attain justice and social equity.
20


As a country that is open to the world, we have
expressed our readiness to assume in full the international
responsibilities incumbent on us in the common task of
bringing about peace, security and development. We are
convinced that this Organization, which we helped to found
fifty years ago, will continue to be the main multilateral
vehicle for our proposals, our contributions and our dreams.
